Case 1:18-cv-00528-GBD-OTW Document 60 Filed 06/01/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

a x
TINGYAO LIN, on behalf of himself and others
similarly situated; TINGJIA XIE,
Plaintiffs,
-against-
YURI SUSHI INC; SOPHIA LIAN; LING TAO — : 18 Civ. 528 (GBD) (OTW)
LIAN, :
Defendants.
wee ete eee we ke ee eee ee ew BK ee x

GEORGE B. DANIELS, District Judge:
The June 4, 2020 pretrial conference is hereby cancelled, in light of this Court’s referral to

Magistrate Judge Wang for General Pretrial.

Dated: June 1, 2020
New York, New York

SO ORDERED.

Gary, 0. Davoke

GEQRGE SB. DANIELS
TEDSSTATES DISTRICT JUDGE

 

 
